Exhibit 10.18

ULTRA PETROLEUM CORP.

2016 KEY EMPLOYEE INCENTIVE PLAN

1. Purpose. This Ultra Petroleum Corp. (the “Company”) 2016 Key Employee
Incentive Plan (the “Plan”) is designed to align the interests of the Company
and eligible key employees of the Company and its subsidiaries.

2. Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of January 1, 2016 (the “Effective Date”). The Plan
shall be in effect from the Effective Date and shall continue until December 31,
2016 (the “Term”). The expiration of the Term shall not in any event reduce or
adversely affect any amounts due to any Participant hereunder.

3. General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement or incentive plan or program in effect with the Company or its direct
or indirect subsidiaries.

4. Definitions. For purposes of this Plan:

(a) “Board” means the Company’s Board of Directors.

(b) “Committee” means any committee authorized by the Board to administer the
Plan. If no committee is duly authorized by the Board to administer the Plan,
the term “Committee” shall be deemed to refer to the Board for all purposes of
the Plan.

(c) “Company Group” means the Company and its direct and indirect subsidiaries.

(d) “Participant” shall have the meaning ascribed thereto in Section 5 hereof.

(e) “Performance Goals” means the Performance Metric (as defined below) goals
set forth on Schedule A, as follows: (i) Quarterly Threshold Performance Goals,
(ii) Quarterly Target Performance Goals, (iii) Cumulative Threshold Performance
Goals and (iv) Cumulative Target Performance Goals.

(f) “Performance Metrics” means the performance metrics used to measure the
Company’s performance under the Plan as set forth on Schedule A.

(g) “Quarter” means each calendar quarter commencing during the Term,
specifically: January 1, 2016 through March 31, 2016 (“First Quarter”), April 1,
2016 through June 30, 2016 (“Second Quarter”), July 1, 2016 through September
30, 2016 (“Third Quarter”), and October 1, 2016 through December 31, 2016
(“Fourth Quarter”).

(h) “Quarterly Performance Incentive” shall mean, in the case of any
Participant, the incentive payable to such Participant under the Plan for the
applicable Quarter.

(i) “Quarterly Performance Incentive Amount” shall mean, in the case of any
Participant, the amount of the Quarterly Performance Incentive for such
Participant as set forth on Schedule A.

5. Eligible Participants. Each person listed on Schedule A, as amended from time
to time by the Board or the Committee, shall be a Participant under the Plan and
eligible to receive a Quarterly Performance Incentive with respect to each
Quarter.

6. Term of Participation.

(a) Subject to the provisions of this Plan, each Participant shall earn a
Quarterly Performance Incentive as of the end of each Quarter, equal to all or a
portion of the Quarterly Performance Incentive Amount, depending upon the extent
to which the Performance Goals set forth in Schedule A have been achieved for
such



--------------------------------------------------------------------------------

Quarter; provided that with respect to the First Quarter only, a Participant
shall earn 100% of the Quarterly Performance Incentive Amount, subject to such
Participant’s continuous employment with the Company Group through the Quarterly
Performance Incentive payment date for the First Quarter.

(b) In addition to being measured on a Quarterly basis, the Performance Goal for
each Performance Metric shall be measured cumulatively from the beginning of the
Second Quarter through the end of each of the Third and Fourth Quarters.

 

  (i)

Third Quarter Catch-Up: A Participant shall earn, in addition to any Quarterly
Performance Incentive payable for the Third Quarter pursuant to Section 6(a)
above, an amount equal to (i) the aggregate Quarterly Performance Incentive
Amount payable based on achievement of the Cumulative Performance Goal as of the
end of the Third Quarter, minus (ii) the Quarterly Performance Incentive Amount
actually paid for the Second Quarter, if any, and payable for the Third Quarter
pursuant to Section 6(a) above.

 

  (ii)

Fourth Quarter Catch-Up: A Participant shall earn, in addition to any Quarterly
Performance Incentive payable for the Fourth Quarter pursuant to Section 6(a)
above, an amount equal to (i) the aggregate Quarterly Performance Incentive
Amount payable based on achievement of the Cumulative Performance Goal as of the
end of the Fourth Quarter, minus (ii) the Quarterly Performance Incentive Amount
actually paid for the Second and Third Quarters, if any, and payable for the
Fourth Quarter pursuant to Section 6(a) above.

(c) If the Term ends after the commencement, and before the end, of a Quarter,
each Participant who is then employed by the Company shall earn a prorated
amount of the Quarterly Performance Incentive for the Quarter in which the Term
ends (based on the portion of the Quarter that has elapsed as of the last day of
the Term), and the Participant shall not be eligible to earn a Quarterly
Performance Incentive following the Term.

(d) Any Quarterly Performance Incentive required to be made under this Plan
shall be paid by the Company within 45 days after the end of the applicable
Quarter.

(e) In order to earn a Quarterly Performance Incentive for any Quarter, a
Participant must remain employed by the Company Group through the Quarterly
Performance Incentive payment date with respect to such Quarter. A Participant
whose employment with the Company Group terminates for any reason shall forfeit
the right to any Quarterly Performance Incentive that has not been paid as of
the date of such termination.

7. Performance Goals. Promptly after the end of each Quarter (but in any event
within 30 days of the end of the Quarter), the Committee shall certify the
degree to which the applicable Performance Goals have been achieved and the
amount payable to each Participant hereunder.

8. Plan Administration. This Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of this Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of this Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate, as
applicable) shall have full power and authority to construe and interpret this
Plan and any interpretation by the Committee shall be binding on all
Participants and shall be accorded the maximum deference permitted by law.

(a) All rights and interests of Participants under this Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign this Plan.

(b) Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Company Group, and the Company may require Employee, as a condition precedent to
such payment, to execute a receipt and release to such effect.



--------------------------------------------------------------------------------

(c) Payment of amounts due under the Plan shall be provided to Participant in
the same manner as Participant receives his or her regular paycheck or by mail
at the last known address of Participant in the possession of the Company, at
the discretion of Committee. The Company will deduct all applicable taxes and
any other withholdings required to be withheld with respect to the payment of
any award pursuant to this Plan.

(d) The Company shall not be required to establish any special or separate fund
or to make any other segregation of assets to ensure the payment of any award
provided for hereunder. Quarterly Performance Incentive payments shall not be
considered as extraordinary, special incentive compensation, and it will not be
included as “earnings,” “wages,” “salary,” or “compensation” in any pension,
welfare, life insurance, or other employee benefit plan or arrangement of the
Company Group.

(e) The Company, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate this Plan at any time; provided that in no
event shall any amendment or termination adversely affect the rights of
Participants regarding any Quarterly Performance Incentive for a Quarter that
has commenced as of the date of such action without the prior written consent of
the affected Participants. Subject to the foregoing, the Plan shall terminate
upon the satisfaction of all obligations of the Company or its successor
entities hereunder.

(f) Nothing contained in this Plan shall in any way affect the right and power
of the Company to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner.

(g) Except as otherwise provided under this Plan, any expense incurred in
administering this Plan shall be borne by the Company.

(h) Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.

(i) The administration of the Plan shall be governed by the laws of the State of
Texas, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.

(j) The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”). To the extent that the Plan is not exempt from the
requirements of Code Section 409A, the Plan is intended to comply with the
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional tax, interest,
income inclusion or other penalty that may be imposed on a Participant by Code
Section 409A or for damages for failing to comply with Code Section 409A.

*    *    *    *    *



--------------------------------------------------------------------------------

SCHEDULE A

 

1.

List of Participants and Quarterly Incentive Amounts

 

Participant

   Quarterly
Performance
Incentive
Amount  

Michael Watford - Chairman, President & CEO

   $ 832,500   

Garland Shaw - SVP & CFO

   $ 399,250   

Brad Johnson - SVP Operations

   $ 294,250   

Kent Rogers - VP Drilling & Completions

   $ 163,000   

Douglas Selvius - VP Exploration

   $ 122,750   

Garrett Smith - VP & GC

   $ 225,380   

 

2.

Performance Metrics and Goals

 

  (a)

Quarter Ending March 31, 2016. Not applicable. Quarterly Performance Incentive
Amount earned in accordance with Section 6(a) of the Plan.

 

  (b)

Quarters Ending June 30, 2016, September 30, 2016 and December 31, 2016:

The portion of the Quarterly Performance Incentive Amount that is contingent
upon a Performance Metric is the “Applicable Portion.”

 

Portion of Applicable Portion Payable if Quarterly and/or Cumulative Threshold
Performance Goal Achieved:    65% Portion of Applicable Portion Payable if
Quarterly and/or Cumulative Target Performance Goal Achieved:    100% Portion of
Applicable Portion Payable if Achievement is Between Quarterly and/or Cumulative
Threshold and Target Performance Goals:   

Linear interpolation between

65% and 100%

 

  (i)

Performance Metric: Production (measured in billion cubic feet equivalent)

Applicable Portion: 33.33%

 

Quarter Ending:

   June 30, 2016      September 30, 2016      December 31, 2016  

Quarterly Threshold Performance Goal

     66.0         65.0         64.0   

Quarterly Target Performance Goal

     69.5         68.5         68.0   

Cumulative Threshold Performance Goal

     66.0         131.0         195.0   

Cumulative Target Performance Goal

     69.5         138.0         206.0   

 

  (ii)

Performance Metric: Cash Costs/mcfe* (determined as a weighted average)

Applicable Portion: 33.33%

 

Quarter Ending:

   June 30, 2016      September 30, 2016      December 31, 2016  

Quarterly Threshold Performance Goal

   $ 1.39       $ 1.45       $ 1.51   

Quarterly Target Performance Goal

   $ 1.25       $ 1.30       $ 1.35   

Cumulative Threshold Performance Goal

   $ 1.39       $ 1.42       $ 1.45   

Cumulative Target Performance Goal

   $ 1.25       $ 1.28       $ 1.30   

 

*

mcfe (million cubic feet equivalent): Calculation excludes interest expense and
all restructuring costs.



--------------------------------------------------------------------------------

  (iii)

Performance Metric: Capital Expenditures in millions of USD

Applicable Portion: 33.33%

 

Quarter Ending:

   June 30, 2016      September 30, 2016      December 31, 2016  

Quarterly Threshold Performance Goal

   $ 73.5       $ 70.0       $ 66.5   

Quarterly Target Performance Goal

   $ 66.0       $ 62.0       $ 60.0   

Cumulative Threshold Performance Goal

   $ 73.5       $ 143.5       $ 210.0   

Cumulative Target Performance Goal

   $ 66.0       $ 128.0       $ 188.0   